Citation Nr: 1118831	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed low back condition.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected hallux valgus of the left foot. 

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected hallux valgus of the right foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served in active duty from August 1993 to August 1997.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2007 of the RO that granted service connection for bilateral Morton's metatarsalgia and assigned a 10 percent rating on June 25, 2007.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge held at the RO in July 2009.  A transcript of the hearing is associated with the claims folder. 

This matter was remanded to the RO in November 2009 for additional development.  

In a January 2011 rating decision, the RO recharaterized the disability as bilateral and assigned a 10 percent rating for hallux valgus with a history of Morton's metatarsalgia of each foot, effective on June 25, 2007 .  



FINDINGS OF FACT

1.  The service-connected hallux valgus of the right foot currently is shown to be manifested by complaints of foot pain with a tender bunion and mild functional impairment relieved with the use of orthotics; more than a moderate foot injury is not shown.     

2.  The service-connected hallux valgus of the left foot currently is shown to be manifested by complaints of foot pain with a tender bunion and mild functional impairment relieved with use of orthotics; more than a moderate foot injury is not shown.     

3.  The currently demonstrated thoracic and lumbar spine strain is shown as likely as not to be due to injury suffered by the Veteran during his period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected hallux valgus of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5280, 5284 (2010). 

2.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected hallux valgus of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5280, 5284 (2010). 

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by thoracic and lumbar strain is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in July 2007, prior to the initial adjudication of the claims.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  

The July 2007 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, to the extent that the claim of service connection was allowed.  The Courts have held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The private medical records including records from the Veteran's chiropractor, physical therapist and podiatrist are associated with the claims folder.  The VA treatment records dated from 2001 to January 2010 have been obtained and associated with the claims folder.  

There is no identified relevant evidence that needs to be addressed.  The Veteran was afforded VA examinations in January 2008, January 2010 and March 2010 to obtain medical evidence as to the current severity of the service-connected foot disabilities.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.   

Under Diagnostic Code 5280, hallux valgus, unilateral, a 10 percent rating is assigned for hallux valgus, unilateral, if operated with resection of metatarsal head, or if severe, if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Under Diagnostic Code 5284, other foot injuries, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The note indicates that with actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5284.    

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The 10 percent ratings are assigned for the service-connected hallux valgus of the right foot and left foot under the provisions of Diagnostic Code 5280.  The 10 percent rating is the highest possible rating under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Because hallux valgus has each been assigned the maximum 10 percent rating for each foot under Diagnostic Code 5280, the Board will address whether higher ratings are warranted under other criteria.

First, the Board notes that a 10 percent rating is the highest available rating under Diagnostic Codes 5279 (anterior metatarsalgia), 5281 (hallux rigidus), and 5282 (hammer toe), none of these Diagnostic Codes can be favorably applied.  

Also, Diagnostic Code 5278 claw foot (pes cavus) and Diagnostic Code 5283 (malunion of the tarsal or metatarsal bones) clearly are not for consideration for either foot, as related or analogous disability that can be linked to the service-connected hallux valgus, namely disability involving one digit, for rating purposes is not shown.

The Board also must consider whether a higher rating is warranted for either foot under Diagnostic Code 5284.  Under this Diagnostic Code, a 10 percent rating is assigned for moderate foot injury, a 20 percent rating is assigned for moderately severe foot injury, and a 30 percent rating is assigned for severe foot injury.   Diagnostic Code 5284.

The words "slight", "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On review of the entire record, the Board finds that the service-connected hallux valgus is not productive of a disability picture that would equate with more than moderate injury of either foot.  

Although the Veteran is shown to have symptoms of pain, the overall manifestations due to the hallux valgus do not more nearly approximate moderately severe or higher disability on the basis of functional impairment or anatomical deformity involving the entire foot. 

On VA examination in January 2008, the Veteran reported having bilateral foot pain that he described as being 3 to 7 out of 10 and symptoms that were worse with ambulation.  The examination showed the presence of bilateral bunions at the metatarsophalangeal joints with hallux valgus to 20 degrees.  The bunions were tender, but the feet were nontender.  

There was a slight decrease in the arch while sitting and standing.  There was no significant edema, callus formation, or corns.  There was no painful motion, restricted motion, abnormal weightbearing, weakness or instability.  The Achilles tendon was not painful to manipulation or palpation.  X-ray studies showed the bilateral hallux valgus and no other bone abnormality.  

A January 2009 VA examination showed that the Veteran reported no gait disturbance.  The examination revealed a normal gait.  

A January 2010 VA examination report indicated that the Veteran used orthotics that gave him some relief.  There were no calluses, corns or edema.  There was no pes planus.  The arch was normal and not quite cavus.  There was mild tenderness to palpation.  There was no painful or restricted motion.  There was mild tenderness to palpation over the medial and the fifth metatarsal.  There was no erythema.  The diagnosis was that of mild hallux valgus.   

An October 2011 VA examination report indicated that the Veteran had mild hallux valgus and mild arthrosis.  There was no evidence of Morton's neuroma on examination.   

In order for a disability in excess of 10 percent to be warranted under Diagnostic Code 5284, the evidence must establish moderately severe or severe foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board finds that the objective evidence establishes that the left and right foot hallux valgus is productive of mild or slight symptoms and functional impairment.  There is no objective evidence that the hallux valgus causes moderately severe impairment or functional impairment.  

Additional factors that could provide a basis for an increase have also been considered; however, the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has reported problems with prolonged standing and walking.  However, the overall severity of the service-connected hallux valgus disability even on prolonged usage or during flare ups is not shown to approach that of moderately severe injury or impairment on the scale of that involving the entire foot.

To the extent that the Veteran is already assigned the highest rating under the established criteria based on having severe hallux valgus or as equivalent to amputation of the great toe, there is no basis for a higher rating absent related findings of pain, weakness, fatigability, weakness, or incoordination of the entire foot.  Thus, the Board finds that additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

The Veteran's complaints of pain and functional impairment of the feet were considered when the Veteran's feet were examined in 2008 and 2010.  There was no evidence of painful or restricted motion.  The Board finds that the current 10 percent ratings assigned for each foot reflect the current functional impairment involving the bilateral hallux valgus and bunions.  

The Board further finds that staged ratings are not warranted in this case.  The Board has examined the record and finds that a 10 percent evaluation and no higher is warranted for the entire period of the appeal.  The medical evidence shows that the foot disabilities have remained essentially constant over the entire period.  A staged rating under Fenderson is not warranted. 

Finally, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  

The Board notes that the currently assigned 10 percent disability ratings are an acknowledgment on the part of VA that some interference with industrial adaptability exists and is addressed in the context of the established standards.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

There is no evidence that the service-connected right and left foot disability presents an unusual or exceptional disability picture.  The Board finds that the Veteran's symptoms are consistent with the criteria in the Rating Schedule and the Veteran's symptoms are normal manifestations of this disorder.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Thus, the Board finds that the disability picture is not unusual or exceptional and does not render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Accordingly, referral for extraschedular evaluation is not suggested by the record.  

In summary, a disability evaluation in excess of 10 percent for the service-connected hallux valgus of each foot are not warranted, for the reasons and bases described.  The Board finds that the preponderance of the evidence is against the claims for higher initial ratings and the appeals are denied. 


Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that the service-connected hallux valgus of each foot either caused or aggravated the claimed back conditions.  

There is evidence of a current back disability.  A January 2009 VA examination identified a diagnosis of chronic thoracic strain.  A January 2010 VA examination then recorded a diagnosis of chronic lumbar strain.  

The service treatment records show that, on examination in February 1993 at enlistment in February 1993, the Veteran's back was reported to be normal.  A November 1996 service treatment record showed that he sought treatment for low back pain after moving around in a car.  The assessment was that of muscular strain.  

A June 1997 service treatment record noted that the Veteran reported having recurrent left lumbar pain which began while he was twisting his torso.  

An X-ray study was noted to have been within normal limits.  Straight leg raising was negative.  The assessment was that of left lumbar syndrome.   

The June 1997 separation examination report showed that the Veteran voiced complaints of back pain.  He reported hurting his back and having recurrent pain for two years.  

The examining physician noted that the Veteran had chronic low back pain, but no current problems and that it was not considered disabling.  On examination, the spine was noted to be normal.    

The Board finds that there is probative and persuasive evidence which establishes that there is a nexus between this current back disability diagnosed as thoracic and lumbar strain and the documented injury in service.  

The January 2010 VA examination report indicated that the examiner had reviewed the claims folder and examined the Veteran.  The examiner noted that he had his first attack with back spasms in service and had had increasing pain since then.  

The examiner described the pain on the right as being greater than that in the left paraspinous and low thoracic and lumbar areas.  The examiner opined that it was more likely that the Veteran's back strain was due to the previous history of injury.    

The Board finds the evidence to be in relative equipoise in showing as likely as not that the currently demonstrated thoracic and lumbar strain was due to the back injury that was sustained during the Veteran's period of active service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for thoracic and lumbar strain is warranted.  



ORDER

An increased, initial rating in excess of 10 percent for the service-connected hallux valgus on the right foot is denied.  

An increased, initial disability evaluation in excess of 10 percent for hallux valgus on the left foot is not warranted and the appeal is denied.  

Service connection for thoracic and lumbar strain is granted.    



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


